Citation Nr: 1222059	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2006, for the award of service connection for diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to an effective date earlier than June 29, 2006, for the award of service connection for diabetic retinopathy with bilateral pseudophakia.  

3.  Entitlement to an effective date earlier than June 29, 2007, for the award of service connection for diabetic renal disease.  

4.  Entitlement to an effective date earlier than June 29, 2007, for the award of service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an effective date earlier than June 29, 2007, for the award of service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an effective date earlier than June 29, 2007 for the award of service connection for coronary artery disease, status post coronary artery bypass graft (CABG).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a rating decision dated in February 1977, the RO denied the Veteran's claim for service connection for diabetes mellitus.  Although notified of the determination and of his appellate rights, the Veteran did not initiate an appeal of this denial within one year of being notified.  

2.  On June 29, 2007, the Veteran filed an application to reopen the claim of service connection for diabetes mellitus.  

3.  In a May 2008 decision, the RO granted service connection for diabetes mellitus, type II, with erectile dysfunction and assigned an effective date of June 29, 2006, pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure.  

CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2006, for the grant of service connection for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R.   §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A pre-decisional December 2007 letter fully satisfied the duty to notify provisions pertaining to the Veteran's claim to reopen.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the issue on appeal pertains to the effective date initially assigned to the now service-connected diabetes mellitus, no further VCAA notice relevant to this downstream issue is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Also, the Veteran's service and post-service treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). Here, no VA examination has been conducted, but none is required because there is no legal basis for the assignment of an effective date earlier than June 29, 2006, for the award of service connection for diabetes mellitus. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). The available evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations. The Board is satisfied that the duties to notify and assist have been met.

Analysis

In December 1976, the Veteran filed a claim seeking service connection for diabetes mellitus.  In February 1977, the RO denied the claim.  The Veteran was notified of that decision and of his appellate rights in March 1977, but did not initiate an appeal.  Because he did not appeal and because no new and material evidence was received in the one year period following that decision, it is final.  

On June 29, 2007, the Veteran filed a claim to reopen service connection for diabetes mellitus.  In a May 2008 decision, the RO granted the claim and assigned an effective date of June 29, 2006, which is one year prior to the date of the claim to reopen.  The Veteran perfected a timely appeal with respect to the effective date, asserting that the effective date should be the date that he first claimed service connection for this disability-December 6, 1976.  

Generally, the effective date of service connection is determined by the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Here, the Veteran was diagnosed with diabetes mellitus many years prior to his application to reopen this previously denied issue.  According to these law and regulations, an effective date of June 29, 2007, the date of receipt of the Veteran's claim, should have been assigned.  Id.  

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A.  § 5110(g) ; 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id.  

The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001. The Veteran filed his claim to reopen on June 29, 2007, more than one year after the effective date of the liberalizing law. Thus, the appropriate effective date for the award of service connection is June 29, 2006, which is one year prior to the date of receipt of the claim.  38 C.F.R. § 3.114(a)(3). This is the effective date which has been assigned, and an earlier effective date is not warranted.  Id.  

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).   

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes mellitus based on presumed exposure to herbicides during such service.  However, he was not denied compensation for diabetes between September 25, 1985, and May 3, 1989-or between May 3, 1989 and the effective date of the liberalizing law on May 8, 2001.  Thus, the special rules afforded to Nehmer class claimants are not applicable here.  

Accordingly, upon review of the evidence, the Board finds that the earliest possible effective date for the award of service connection for diabetes mellitus is June 29, 2006.  Thus, the Veteran's claim for an earlier effective date must be denied.  In making this determination, the Board is sympathetic to the Veteran's contention that an equitable disposition of this matter requires the assignment of an effective date of December 6, 1976.  However, the Board is precluded by law from assigning an earlier effective date under the facts of this case.  


ORDER

Entitlement to an effective date earlier than June 29, 2006 for the award of service connection for diabetes mellitus, type II, with erectile dysfunction is denied.  


REMAND

In the May 2008 rating action, the RO also granted service connection for diabetic retinopathy with bilateral pseudophakia (30%, from June 29, 2006); diabetic renal disease (30%, from June 29, 2007); peripheral neuropathy of the right lower extremity (10%, from June 29, 2007); peripheral neuropathy of the left lower extremity (10%, from June 29, 2007); coronary artery disease, status post CABG (10%, from June 29, 2007).  In the notice of disagreement (NOD) (with respect to the current appeal) which was received at the RO later in May 2008, the Veteran stated that he believed that "VA applied the wrong effective dates for . . . [his] diabetes mellitus and other related ailments" (emphasis added).  

The Board finds that the Veteran's May 2008 correspondence is a valid and timely NOD with the effective dates assigned to the grants of service connection for diabetic retinopathy, diabetic renal disease, peripheral neuropathy of each lower extremity, and coronary artery disease, status post CABG.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  

Significantly, however, a statement of the case (SOC) has not yet been furnished concerning the Veteran's disagreement with the assignment of the effective dates for these awards of service connection.  An SOC is required whenever a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  A remand is required for the issuance of an SOC regarding the issues of entitlement to earlier effective dates for the awards of service connection for diabetic retinopathy with bilateral pseudophakia, diabetic renal disease, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and coronary artery disease, status post CABG .  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The SOC must be issued unless these claims are resolved, such as by a complete grant of the benefit sought, or by withdrawal of the NOD.

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED to the AOJ for the following action:

Issue an SOC addressing the issues of entitlement to:  (1)  an effective date earlier than June 29, 2006 for the grant of service connection for diabetic retinopathy with bilateral pseudophakia; (2)  an effective date earlier than June 29, 2007 for the grant of service connection for diabetic renal disease; (3)  an effective date earlier than June 29, 2007 for the grant of service connection for peripheral neuropathy of the right lower extremity; (4)  an effective date earlier than June 29, 2007 for the grant of service connection for peripheral neuropathy of the left lower extremity; and (5)  an effective date earlier than June 29, 2007 for the grant of service connection for coronary artery disease, status post CABG.  

The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board and should be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. §§ 20,200, 20.02, 20.302(b).  If a timely substantive appeal is not filed, these issues should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


